          Case 1:21-cr-00549-ABJ Document 1-1 Filed 05/12/21 Page 1 of 5




                                    STATEMENT OF FACTS

        1.      Your affiant, Matthew Chenevey, is a Special Agent with the Federal Bureau of
Investigation (FBI), where I investigate violations of federal criminal law. I have been a Special
Agent with the FBI since 2004. I am currently assigned to the Joint Terrorism Task Force of the
Oklahoma City FBI office. During my career, I have conducted investigations involving violations
of federal criminal law relating to, but not limited to, counterterrorism, national security, financial
crimes, and firearms-related offenses. I am authorized to investigate violations of laws of the
United States, and as a law enforcement officer I am authorized to execute warrants issued under
the authority of the United States.

        2.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions
around the U.S. Capitol include permanent and temporary security barriers and posts manned by
U.S. Capitol Police. Only authorized people with appropriate identification were allowed access
inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed
to members of the public.

                        Incursion at the U.S. Capitol on January 6, 2021

       3.      On January 6, 2021, a joint session of the United States Congress convened at the
United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count of
the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately
1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

        4.      As the proceedings continued in both the House and the Senate, and with Vice
President Mike Pence present and presiding over the Senate, a large crowd gathered outside the
U.S. Capitol. As noted above, temporary and permanent barricades were in place around the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside.

        5.     At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.

       6.      Shortly thereafter, at approximately 2:20 p.m. members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
          Case 1:21-cr-00549-ABJ Document 1-1 Filed 05/12/21 Page 2 of 5




President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        7.      During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                               Facts Specific to Tanner Bryce Sells

       8.       The U.S. Capitol has closed-circuit television (CCTV) cameras covering the U.S.
Capitol. Footage from January 6, 2021, was reviewed by law enforcement officers. A search of
Oklahoma Department of Motor Vehicles returned TANNER BRYCE SELLS’s driver’s license
photograph. By comparing this photograph to the image of the person captured on CCTV footage,
your affiant reasonably believes that the person identified below is TANNER BRYCE SELLS.

       9.    Additionally, a person known to FBI (WITNESS 1) captured Facebook videos
posted on SELLS’ Facebook page that feature him both inside and outside the U.S. Capitol.
WITNESS 1 has known SELLS for over five years. WITNESS 1 provided the FBI with a
recent photograph of SELLS from SELLS’s social media account, showing SELLS from
inside the U.S. Capitol, included below:




                                                                       :
         Case 1:21-cr-00549-ABJ Document 1-1 Filed 05/12/21 Page 3 of 5




       10.    Capitol CCTV Video labeled 0686 USCH02 Rotunda Door Interior, at
approximately 19:46 GMT captured the following (all times approximate):

                a. SELLS enters the frame at the 6:07 mark, wearing a black jacket, with
                   brown/gray hat. SELLS enters from a large doorway in the middle of the video.
                   SELLS is holding what appears to be a cell phone in his left hand and moves
                   to the far right of the screen. SELLS talks to an individual and walks out of
                   camera view at the 7:13 mark.




       11.     Participants of the storming of the U.S. Capitol on January 6, 2021, utilized mobile
devices to organize, document, and broadcast many of the events at the Capitol. As seen in the
video above, SELLS appeared to use a cell phone while inside the Capitol.
          Case 1:21-cr-00549-ABJ Document 1-1 Filed 05/12/21 Page 4 of 5




        12.   According to WITNESS 1, SELLS has telephone number ending in 3414.
WITNESS 1 confirmed the number ending in 3414 is the cell phone through which WITNESS 1
has been communicating with SELLS. WITNESS 1 stated 3414 is the only number WITNESS 1
has for SELLS, and it is still current and active. Records identified telephone number ending in
3414 as an Apple iPhone XR, IMEI 3573490994356022, in the vicinity of the United States
Capitol on January 6, 2021.

        13.     According to records obtained through a search warrant served on AT&T, on
January 6, 2021, in and around the time of the incident, SELLS’ number ending in 3414 was
identified as having utilized a cell site consistent with providing service to a geographic area that
includes the interior of the United States Capitol building.

                                    Probable Cause Violations

        14.     Based on the foregoing, your affiant submits that there is probable cause to believe
that Tanner Bryce Sells violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to
(1) knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        15.     Your affiant submits there is also probable cause to believe that Tanner Bryce Sells
violated 40 U.S.C. § 5104(e)(2)(D) & (G), which makes it a crime to willfully and knowingly (D)
utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any
place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb
the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct
in that building of a hearing before, or any deliberations of, a committee of Congress or either
House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                      _________________________________
                                                      Matthew Chenevey
                                                      Special Agent
                                                      Federal Bureau of Investigation
         Case 1:21-cr-00549-ABJ Document 1-1 Filed 05/12/21 Page 5 of 5




Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 12th day of May 2021.
                                                                           2021.05.12
                                                                           16:49:31 -04'00'
                                                    ___________________________________
                                                    ZIA M. FARUQUI
                                                    U.S. MAGISTRATE JUDGE
